FILED
                                 October 15, 1999

                              Cecil Crowson, Jr.
                             Appellate Court Clerk
        IN THE COURT OF APPEALS OF TENNESSEE
                    AT NASHVILLE



LORETTA FOWLER,                      )
                                     )
      Plaintiff/Appellee,    )       Rutherford Chancery
                                     )     No. 98 DR 370
VS.                                  )
                                     )     Appeal No.
RONNIE DALE FOWLER,                  )     01A01-9901-CH-00005
                                     )
      Defendant/Appellant.           )




 APPEAL FROM THE CHANCERY COURT FOR RUTHERFORD COUNTY
               AT MURFREESBORO, TENNESSEE


                  THE HONORABLE ROYCE TAYLOR, JUDGE



For Plaintiff/Appellee:                             For Defendant/Appellant:

Daryl M. South                                  Patrick J. McHale
Murfreesboro, Tennessee                    Murfreesboro, Tennessee




                                                                               Page 1
AFFIRMED AND REMANDED




           WILLIAM C. KOCH, JR., JUDGE




                                         Page 2
                           MEMORANDUM OPINION

       This appeal involves the division of the marital estate following a relatively
short marriage. The husband asserts that the manner in which the Chancery Court
for Rutherford County valued and divided the marital property and marital debts was
inequitable and unsupported by the evidence. We have determined that the trial
court’s disposition of the economic issues in this case is amply supported by the
evidence, and therefore, we affirm the divorce decree in accordance with Tenn. Ct.
App. R. 10(b). 1


                                           I.


       Loretta Fowler and Ronnie Dale Fowler, both employees at the Nissan plant in
Smyrna, were married in August 1994. Both parties had been married before, and in
March 1995, they signed a post-nuptial agreement intended to enable each of them to
retain their separate property. The agreement also gave Ms. Fowler a preferential
option to purchase the marital residence in the event of a divorce because the parties
had used her separate property as the down payment for the residence. The parties
had no children during their brief marriage.


       The parties separated in March 1998. Ms. Fowler filed for divorce in the
Chancery Court for Rutherford County, and thereafter Mr. Fowler filed an answer
and a counterclaim for divorce. During a bench trial held on November 10, 1998,
the parties presented conflicting evidence concerning their pre-marital financial
condition and the value of their marital assets. On November 25, 1998, the trial
court entered a final order declaring the parties divorced in accordance with Tenn.
Code Ann. § 36-4-129 (Supp. 1998) and dividing the parties’ marital property and
allocating their marital debts.


       The division of marital property reflected Ms. Fowler’s decision to keep the
marital residence in accordance with the parties’ post-nuptial agreement.       After



                                                                                         Page 3
valuing the entire marital estate at $146,400, the trial court awarded Ms. Fowler
property valued at $110,000 2 and Mr. Fowler property valued at $36,400. 3 The trial
court also determined that the parties had accumulated $145,150 in marital debt.
After deciding that the debts should be apportioned consistently with the assets they
encumbered, the trial court ordered Ms. Fowler to be responsible for $100,000 4 of
the total debt and Mr. Fowler to be responsible for the remaining $45,150 of debt. 5
Thus, the net effect of the trial court’s division of marital property and allocation of
marital debt was to award Ms. Fowler $10,000 and to make Mr. Fowler responsible
for $8,750 of debt.


                                          II.


      Mr. Fowler asserts that the trial court undervalued the marital residence and
overvalued the property he received. The value of a marital asset is a question of
fact. It is determined by considering all relevant evidence, and each party bears the
burden of bringing forth competent evidence on valuation issues. See Wallace v.
Wallace, 733 S.W.2d 102, 107 (Tenn. Ct. App. 1987). If the evidence of value is
conflicting, the trial judge may assign a value that is within the range of values
supported by the evidence. See Ray v. Ray, 916 S.W.2d 469, 470 (Tenn. Ct. App.
1995); Wallace v. Wallace, 733 S.W.2d at 107. On appeal, we presume the trial
judge’s factual determinations are correct unless the evidence preponderates against
them. See Jahn v. Jahn, 932 S.W.2d 939, 941 (Tenn. Ct. App. 1996). We have
reviewed the evidence regarding the valuation of the various items of marital property
and the purpose of the marital debt and find that the evidence does not preponderate
against the trial court’s valuation decisions with regard to the marital home or the
property awarded to Mr. Fowler.


                                          III.


      Mr. Fowler also asserts that the division of the marital property and allocation
of the marital debt was inequitable because his financial condition after the divorce is



                                                                                           Page 4
worse than his financial condition prior to the marriage. While we have recognized
that restoring parties whose marriage was relatively short to their pre-marriage
financial condition is appropriate, see Batson v. Batson, 769 S.W.2d 849, 859
(Tenn. Ct. App. 1988), Mr. Fowler has not demonstrated that the trial court’s
division of the marital property and debts did not accomplish this goal.


      Trial courts have wide latitude in fashioning an equitable division of marital
property, see Fisher v. Fisher, 648 S.W.2d 244, 246 (Tenn. 1983), and appellate
courts accord great weight to a trial court’s division of marital property. See Wilson
v. Moore, 929 S.W.2d 367, 372 (Tenn. Ct. App. 1996); Edwards v. Edwards, 501
S.W.2d 283, 288 (Tenn. Ct. App. 1973). Thus, appellate courts generally defer to a
trial court’s decision unless it is inconsistent with the factors in Tenn. Code Ann. §
36-4-121(c) (1996) or is not supported by a preponderance of the evidence. See
Brown v. Brown, 913 S.W.2d 163, 168 (Tenn. Ct. App. 1994); Mahaffey v.
Mahaffey, 775 S.W.2d 618, 622 (Tenn. Ct. App. 1989); Hardin v. Hardin, 689
S.W.2d 152, 154 (Tenn. Ct. App. 1983). A division of marital property is not
rendered inequitable simply because it is not precisely equal, see Cohen v. Cohen,
937 S.W.2d 823, 832 (Tenn. 1996); Ellis v. Ellis, 748 S.W.2d 424, 427 (Tenn.
1988), or because each party did not receive a share of every piece of marital
property. See Brown v. Brown, 913 S.W.2d at 168.


      The record contains conflicting evidence concerning Mr. Fowler’s
pre-divorce financial condition.     Mr. Fowler painted a favorable picture of his
finances before the marriage; however, Ms. Fowler testified concerning several of
Mr. Fowler’s premarital debts that were repaid during the marriage using marital
funds. In addition, the parties’ post-nuptial agreement weighted the distribution of
the property in Ms. Fowler’s favor because it permitted her to retain the marital
residence which was the single largest marital asset.          Mr. Fowler cannot now
complain about the effects of the post-nuptial agreement because he voluntarily
assented to it. We do not find that the trial court’s division of the marital estate and
allocation of the marital debt was inequitable in light of the facts of this case.



                                                                                           Page 5
                                        IV.


      We affirm the final divorce decree and remand the case to the trial court for
whatever further proceedings may be required. We also tax the costs of this appeal
to Ronnie Dale Fowler and his surety for which execution, if necessary, may issue.




______________________________
                                              WILLIAM C. KOCH, JR., JUDGE


CONCUR:


________________________________
BEN H. CANTRELL,
PRESIDING JUDGE, M.S.



________________________________
WILLIAM B. CAIN, JUDGE




                                                                                      Page 6